                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

ROSIE L. DAVIS, et al.                                                              PLAINTIFFS


v.                                   Case No. 4:88-cv-4082


WILLIAM DALE FRANKS, et al.                                                      DEFENDANTS


ARKANSAS DEPARTMENT OF EDUCATION and
ARKANSAS STATE BOARD OF EDUCATION                                               INTERVENORS

                                            ORDER

       Before the Court is Plaintiffs’ Motion to Adopt Response to Motion for Stay Pending

Appeal. (ECF No. 185). The Court finds that no response is necessary.

       On February 15, 2019, Intervenors Arkansas Department of Education and Arkansas State

Board of Education (the “ADE and SBE”) filed a motion to stay the Court’s modification order

dated January 17, 2019, pending the resolution of the ADE and SBE’s appeal of the same. On

March 1, 2019, Defendant Hope School District (“Hope”) filed a response in opposition to that

motion. On March 4, 2019, Plaintiffs filed the instant motion, asking the Court for leave to adopt

by reference Hope’s response and brief opposing the ADE and SBE’s motion to stay.

       Upon consideration, the Court finds that good cause for the motion has been shown.

Accordingly, Plaintiffs’ motion (ECF No. 185) is hereby GRANTED. The Court shall treat

Hope’s response and brief as having been adopted by reference by Plaintiffs.

       IT IS SO ORDERED, this 5th day of March, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
